Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s claim amendments and remarks on 8/10/2020. Claims 1-20 are allowed.

Allowable Subject matter
The following is an examiner’s statement of reasons for the indication of allowance:
Independent  claims 1, 7, 9 and 16 and their dependent claims 2-6, 8, 10-15 and 17-20 are respectively allowed  because the closest prior art of record and references of BATALLER et al (US 2015/0067890 A1) in view of Dominguez et al (US 2003/0200184 A1), and Mycek et al (US 2017/0164159 A1), in any combination do not teach or render obvious to one of ordinary skill in the art  a computer implemented method  for authenticating a cardholder for a financial transaction, the method comprising the steps of calculating a parameter associated with the plurality of received identifiers, the parameter representing a quantity of the plurality of received identifiers, and comparing the calculated parameter with a first defined quantity of identifiers; determining, based on the comparing, that the calculated parameter exceeds the first defined quantity; determining, at the financial transaction processing computing device, whether at least one of the plurality of received identifiers corresponds with one or more target identifiers, the one or more target identifiers being associated with the one or more devices recognized by the financial transaction processing computing device; upon determining that the at least one of the plurality of received identifiers corresponds with the one or more target identifiers, determining, at the financial transaction processing computing device, whether a quantity of the plurality of devices present in the area, and associated with the at least one of the plurality of received identifiers, exceeds a second defined quantity of devices; and 2PatentP02176-US-UTIL upon determining that the quantity of the plurality of devices exceeds the second defined quantity, authenticating the cardholder for the financial transaction.
Furthermore, the above claimed elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the  are allowed by dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM ALI whose telephone number is (571) 270-3021.  The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/HATEM M ALI/
Art Unit 3691
/HANI M KAZIMI/Primary Examiner, Art Unit 3691